          Case 2:12-cr-00113-JCM-VCF Document 416 Filed 11/29/18 Page 1 of 5



1    DAYLE ELIESON
     United States Attorney
2    RICHARD ANTHONY LOPEZ
     Assistant United States Attorney
3    501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
4    Tel: 702.388.6551 / Fax: 702.388.6418
     tony.lopez@usdoj.gov
5
     Representing the United States of America
6
                      UNITED STATES DISTRICT COURT
7                          DISTRICT OF NEVADA
8    UNITED STATES OF AMERICA,
                                                 Case No. 2:12-cr-00113-JCM-VCF
9                  Plaintiff,
                                                 STIPULATION AND PROPOSED
                                                 ORDER TO CONTINUE
10          vs.                                  REVOCATION HEARING
                                                 (Sixth Request)
11   ROSALIO ALCANTAR,

12                Defendant.

13

14         It is hereby stipulated and agreed, by and between Dayle Elieson, United

15   States Attorney, through Richard Anthony Lopez, Assistant United States Attorney,

16   and Craig W. Drummond, Esq., counsel for defendant Rosalio Alcantar, that the

17   hearing regarding revocation of supervised release scheduled for December 3, 2018,

18   at 10:30 a.m. be VACATED and set for a date and time convenient for the Court but

19   no sooner than 30 days from the currently scheduled date.

20         This stipulation is entered into for the following reasons:

21         1.     The Petition for Revocation of Supervised Release alleges that the

22   Defendant committed new offenses while under supervision.

23

                                               1
          Case 2:12-cr-00113-JCM-VCF Document 416 Filed 11/29/18 Page 2 of 5



1          2.    The parties have reached an agreement in principle that resolves both

2    the revocation proceedings and the new substantive offenses in a single agreement.

3          3.    The parties need additional time to reduce the agreement to writing

4    and obtain the necessary approvals and signatures.

5          4.    The Defendant is not in custody and does not object to the continuance.

6          5.    The parties agree to the continuance.

7          6.    This is the sixth request for a continuance of the revocation hearing.

8          DATED this 29th day of November, 2018.

9                                                 Respectfully submitted,

10                                                DAYLE ELIESON
                                                  United States Attorney
11
     /s/ Craig W. Drummond                        /s/ Richard Anthony Lopez
12   CRAIG W. DRUMMOND, ESQ.                      RICHARD ANTHONY LOPEZ
     Counsel for Defendant                        Assistant United States Attorney
13   Rosalio Alcantar

14

15

16

17

18

19

20

21

22

23

                                             2
          Case 2:12-cr-00113-JCM-VCF Document 416 Filed 11/29/18 Page 3 of 5



1                     UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,
3                                               Case No. 2:12-cr-00113-JCM-VCF
                   Plaintiff,
4
            vs.
5
     ROSALIO ALCANTAR,
6
                   Defendant.
7

8                                  FINDINGS OF FACT

9          Based on the parties’ stipulation to continue the hearing regarding revocation

10   of supervised release, and good cause appearing therefore, the Court finds that:

11         1.     The Petition for Revocation of Supervised Release alleges that the

12   Defendant committed new offenses while under supervision.

13         2.     The parties have reached an agreement in principle that resolves both

14   the revocation proceedings and the new substantive offenses in a single agreement.

15         3.     The parties need additional time to reduce the agreement to writing

16   and obtain the necessary approvals and signatures.

17         4.     The Defendant is not in custody and does not object to the continuance.

18         5.     The parties agree to the continuance.

19         6.     This is the sixth request for a continuance of the revocation hearing.

20                               CONCLUSIONS OF LAW

21         7.     For all of the above-stated reasons, the ends of justice would best be

22   served by a continuance of the sentencing date.

23

                                              3
         Case 2:12-cr-00113-JCM-VCF Document 416 Filed 11/29/18 Page 4 of 5



1                                      ORDER

2         IT IS HEREBY ORDERED that the hearing regarding revocation of

3    supervised release presently scheduled for December 3, 2018, at the hour of

4    10:30 a.m. be continued to February 1, 2019 at the hour of 10:30 a.m. in

5    Las Vegas Courtroom 6A before Judge James C. Mahan.

6           DATED November 29, 2018.

7

8
                                         HONORABLE JAMES C. MAHAN
9                                       UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

                                         4
          Case 2:12-cr-00113-JCM-VCF Document 416 Filed 11/29/18 Page 5 of 5



1                              CERTIFICATE OF SERVICE

2          I certify that a copy of the above STIPULATION AND PROPOSED ORDER

3    TO CONTINUE REVOCATION HEARING (Sixth Request) was served upon counsel

4    of record via Electronic Case Filing (ECF).

5          DATED this 29th of November, 2018.

6                                                  /s/ Richard Anthony Lopez
                                                   RICHARD ANTHONY LOPEZ
7                                                  Assistant United States Attorney

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

                                              5
